DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 11-14, 15 16, 21, 22, 23-27, 31,32,33, 40 and 41 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,3,7,11,14,17,18,19, 24 , 25,26,27, 34, 35, 37, 39, 40, 41, 42, 43,  50, 51, 53, 54, 56 and 58 of U.S. Patent No. 11,050, 283. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims now being presented for the system and method of providing electrical energy by way of the power storage and production system, are broader than claims previously patented. This is highlighted in the table below, where for example the application claim 1, for example is broader in scope than the patent claim 1, with regards the power storage and production system comprising electric motor and generator coupled to the motor where an output power from the generator is > than the input power to the  motor.
This is part of patented claim 1. The dependent claims in application capture other elements claimed and patented in the set of patented claims noted above, albeit of broader scope. This is 
CLAIMS  17/328853
11, 050,283
1. A power storage and production system, comprising, an electric motor; and an electrical energy generator coupled to the electric motor, wherein an output power from the generator is greater than an input power to the motor.  
2. The system of claim 1, wherein the electrical energy generator is coupled to an external load.  
3. The system of claim 1, further comprising a plurality of battery banks, wherein each of the plurality of battery banks comprises a plurality of batteries.  
4. The system of claim 3, wherein at least one of the plurality of battery banks is charged while at least one of the plurality of battery banks is discharged.  
5. The system of claim 3, further comprising a backup source of electrical energy coupled to the plurality of battery banks.  
6. The system of claim 1, wherein the generator is an alternator.  
7. The system of claim 1, wherein the motor comprises a first drive shaft and the generator comprises a second drive shaft, wherein the first drive shaft is coupled to the second drive shaft.  
8. The system of claim 1, further comprising a control system configured to adjust an input power provided to the motor to regulate an output power produced by the generator.  

10. The system of claim 1, further comprising a programmable logic controller configured to adjust an input power provided to the motor to regulate an output power produced by the generator.  
11. A power storage and production system, comprising, a plurality of battery banks, wherein each of the plurality of battery banks comprises a plurality of batteries; an electric motor coupled to the plurality of battery banks; and an electrical energy generator coupled to the electric motor, wherein an output power from the generator is greater than an input power to the motor.  
12. The system of claim 11, wherein at least one of the plurality of battery banks is configured to be charged while at least one of the plurality of battery banks is configured to be discharged.  
13. The system of claim 11, wherein the rate of charge is greater than the rate of discharge.  
14. The system of claim 11, wherein the electrical energy generator is coupled to an external load.  
15. A power storage and production system, comprising, an electric motor; an electrical energy generator coupled to the electric motor; and a control system configured to adjust an input power provided to the motor to regulate an output power produced by the generator, wherein the output power is greater than the input power.  
16. The system of claim 15, further comprising a plurality of battery banks, wherein each of the plurality of battery banks comprises a plurality of batteries.  
17. The system of claim 16, further comprising a backup source of electrical energy coupled to the plurality of battery banks.  
18. The system of claim 15, further comprising a plurality of 
19. The system of claim 15, wherein the control system comprises a variable frequency drive (VFD) controller; a variable torque control (VTC); and a programmable logic controller (PLC).  
20. The system of claim 15, wherein the control system is configured to vary an input voltage to the motor to regulate the desired output of the generator.  
21. The system of claim 15, wherein the electrical energy generator is coupled to an external load.  
22. A method of providing electrical energy, comprising providing a plurality of battery banks; energizing an electric motor with the current from at least one of the plurality of battery banks; generating an output power from a generator that is coupled to the motor; powering an external load with at least some of the output power from the generator; and adjusting an input power provided to the motor to maintain a desired output power provided by the generator.  
23. The method of claim 22, operating the motor such than an output power from the generator is greater than an input power to the motor.  
24. The method of claim 22, further comprising charging one of the plurality of banks while 
25. The method of claim 22, further comprising charging one of the plurality of banks at a greater rate than a discharge rate while discharging another one of the plurality of battery banks.  
26. The method of claim 22, further comprising charging at least a portion of the plurality of battery banks with at least some of the output power from the generator.  
27. The method of claim 22, further comprising charging at least a portion of the plurality of battery banks with an external power source.  
28. The method of claim 22, further comprising providing a backup source of electrical energy 
29. The method of claim 22, further comprising monitoring parameters of the plurality of battery banks to direct energy flow for servicing the external load.  
30. The method of claim 22, further comprising controlling an amperage to the electrical motor while charging at least a portion of the plurality of battery banks.  
31. The method of claim 22, further comprising regulating a power provided to the external load to maintain a predetermined battery charge threshold on the one or more battery banks.  
32. The method of claim 22, further comprising regulating the input power provided to the 
33. The method of claim 22, further comprising adjusting the input power provided to the motor to maintain a desired output power provided by the generator.  
34. The method of claim 22, further comprising reducing current to the motor while maintaining a desired output power provided by the generator.  
35. The method of claim 22, further comprising reducing power to the motor while maintaining a desired output power provided by the generator.  

37. The method of claim 22, operating a programmable logic controller to regulate voltage to the motor.  
38. The method of claim 22, operating the motor in a first mode and a second mode, wherein the second mode requires less amperage input than the first mode, wherein the motor produces the same output in the first and second modes.  
39. The method of claim 38, wherein the first mode is a startup mode and the second mode is an operating mode.  

41. The method of claim 40, further comprising charging at least a portion of the plurality of battery banks with at least some of the output power from the generator.

















A power storage and production system, comprising, a plurality of battery banks, wherein each of the plurality of battery banks comprises a plurality of batteries; a backup source of electrical energy coupled to the plurality of battery banks; an electric motor coupled to the plurality of battery banks; an electrical energy generator coupled to the electric motor and electrically coupled to a first external load; and wherein an output power from the generator is greater than an input power to the motor.
2. The system of claim 1, wherein the rate of charge is greater than the rate of discharge.
3. The system of claim 1, wherein the plurality of battery banks comprises a set of battery banks is discharged to the motor while the second set of banks is charged by an external power source.
4. The system of claim 1, wherein the plurality of battery banks comprises a first set of battery banks and a second set of battery banks, wherein the first set of battery banks is discharged to the motor while the second set of banks is charged by power produced by the generator.
5. The system of claim 1, wherein the plurality of battery banks is charged and discharged in unison.
6. The system of claim 1, wherein one of the plurality of battery banks is coupled to the first external load as it is being discharged and another one of the 
7. The system of claim 1, further comprising a battery charger coupled to the generator and the plurality of battery banks, wherein the battery charger is configured to provide input of electrical energy to the plurality of battery banks by generating a rate of charge greater into one of the plurality of battery banks than the rate of discharge of another one of the plurality of battery banks.
8. The system of claim 1, wherein the electric motor comprises a variable frequency drive.
9. The system of claim 1, wherein the electric motor comprises a variable torque controller.
10. The system of claim 1, further comprising a variable frequency drive and a variable torque controller.
wherein the generator is an alternator.
12. The system of claim 1, wherein the motor is a 3 phase motor and the generator is a 3 phase generator.
13. The system of claim 1, wherein an output frequency of the generator is approximately 50 Hz or 60 Hz.
14. The system of claim 1, wherein the motor comprises a first drive shaft and the generator comprises a second drive shaft, wherein the first drive shaft is coupled to the second drive shaft.
15. The system of claim 14, wherein the first drive shaft is connected to the second drive shaft by a mechanical coupler.
16. The system of claim 1, wherein the backup source of electrical energy comprises a solar panel array.
17. The system of claim 1, further comprising a control system configured 
18. The system of claim 1, further comprising a programmable logic controller configured to monitor and control the power storage and production system.
19. A power storage and production system, comprising, a plurality of battery banks, wherein each of the plurality of battery banks comprises a plurality of batteries; an electric motor coupled to the plurality of battery banks; an electrical energy generator coupled to the electric motor and electrically coupled to a first external load; an external source of electrical energy coupled to the plurality of battery banks; and a control system configured to adjust an input power provided to the motor to regulate an 
20. The system of claim 19, wherein the external source of electrical energy comprises a solar panel array.
21. The system of claim 19, wherein at least one of the plurality of battery banks is charged at a faster rate than the rate of discharge of another one of the plurality of battery banks.
22. The system of claim 19, wherein the generator is electrically coupled to the plurality of battery banks such that the output power from the generator charges the plurality of battery banks at the same time as providing power to the first external load.
23. The system of claim 19, further comprising a plurality of sensors coupled to a control system for regulating the input power provided to 
24. A method of providing electrical energy, comprising providing a plurality of battery banks; energizing an electric motor with current from at least one of the plurality of battery banks; generating an output power from a generator that is coupled to the motor; powering an external load with at least some of the output power from the generator; adjusting an input power provided to the motor to maintain a desired output power provided by the generator; and operating the motor such than an output power from the generator is greater than an input power to the motor.
25. The method of claim 24, further comprising charging one of the plurality of banks at a greater rate than a 
26. The method of claim 24, further comprising charging at least a portion of the plurality of battery banks with at least some of the output power from the generator.
27. The method of claim 24, further comprising charging at least a portion of the plurality of battery banks with an external power source.
28. The method of claim 24, further comprising monitoring parameters of the plurality of battery banks to regulate the power provided to the motor.
29. The method of claim 24, further comprising floating the charge in at least one of the plurality of battery banks while discharging at least one of the other plurality of battery banks.
30. The method of claim 24, further comprising controlling operating 
31. The method of claim 24, further comprising controlling operating parameters of the motor with a variable torque controller.
32. The method of claim 24, further comprising regulating an input power to the motor by utilizing a variable frequency drive.
33. The method of claim 24, further comprising regulating an input power to the motor by utilizing a variable torque controller.
34. The method of claim 24, further comprising regulating a power provided to the external load to maintain a predetermined battery charge threshold on the one or more battery banks.
35. The method of claim 24, further comprising regulating an input power provided to the motor to maintain a 
36. The method of claim 24, further comprising regulating the output power provided by the generator to maintain a predetermined battery charge threshold on the one or more battery banks.
37. The method of claim 24, further comprising reducing current to the motor while maintaining a desired output power provided by the generator.
38. The method of claim 24, operating the motor in a first mode and a second mode, wherein the second mode requires less amperage input than the first mode, wherein the motor produces the same output in the first and second modes.
39. A method of providing electrical energy, comprising energizing an electric motor with an input power from 
40. The method of claim 39, further comprising charging one of the plurality of banks while discharging another one of the plurality of battery banks.
41. The method of claim 39, further comprising charging one of the plurality of banks at a greater rate than discharging another one of the plurality of battery banks.

43. A power storage and production system, comprising, a plurality of battery banks comprising a first set of battery banks and a second set of battery banks, wherein each of the plurality of battery banks comprises a plurality of batteries; an electric motor coupled to the plurality of battery banks; an electrical energy generator coupled to the electric motor and electrically coupled to a first external load; and wherein the first set of battery banks is discharged to the motor while the second set of battery banks is charged by an external power source or by power produced by the generator.

45. The system of claim 43, wherein the second set of banks is charged by power produced by an external power source.
46. The system of claim 43, wherein the second set of banks is configured to be charged by power produced by an external power source and by the generator.
47. The system of claim 43, wherein the plurality of battery banks is charged and discharged in unison.
48. The system of claim 43, wherein one of the plurality of battery banks is coupled to the first external load as it is being discharged and another one of the plurality of battery banks is coupled to a battery charger as it is being charged.

50. The system of claim 43, wherein at least one of the plurality of battery banks is charged at a faster rate than the rate of discharge of another one of the plurality of battery banks.
51. A method of providing electrical energy, comprising energizing an electric motor with current from at least one of a plurality of battery banks; generating an output power from a generator that is coupled to the motor; 
52. The method of claim 51, wherein the discharging step comprises providing power to the electric motor.
53. The method of claim 51, further comprising charging one of the plurality of banks at a greater rate than a discharge rate while discharging another one of the plurality of battery banks.
54. The method of claim 51, further comprising adjusting an input power provided to the motor to maintain a desired output power provided by the generator.
55. The system of claim 1, wherein the output power from the generator is at 
56. The system of claim 1, wherein at least one of the plurality of battery banks is charged while at least one of the plurality of battery banks is discharged.
57. The method of claim 24, wherein the output power from the generator is at least three times greater than the input power to the motor.
58. The method of claim 24, further comprising charging one of the plurality of banks while discharging another one of the plurality of battery banks.





In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized that the claims now being recited are merely broader in scope, as Identified above with the patented claims, and one of ordinary skill in the art can see that the patented claims cover the claim set as identified for the application claims regarding power and storage system and method of using such a system to provide required electrical energy with the battery banks, motor, generator and control of charge and discharge rates as highlighted above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2, 3, 4. 5, 7, 8, 11 – 15,  16, 18, 20, 21, 22,   23, 24, 25, 26, 33,      40 and 41  is/are rejected under 35 U.S.C. 103 as being unpatentable over Loftus et al (US 2015/0197163) in view of Rocci et al(US 2011/0068746) both of record.
Re 1, 11, 15, 22 and 40:
The reference to Loftus et al shows an application of a power storage and production system, see figure below, showing a battery bank(20) with a plurality of cells( C,D,E see fig 3). An electric motor/Gen (18) is coupled to the battery bank and a generator(14) is coupled to the motor and external load (the vehicle with output shaft(36) and differential(40). It is to be noted that for the battery bank, a plurality of cells is charged while one is discharged(see para 0012). 

Re claim: 7  :Please note drive shaft (30 ) is coupled to a second drive shaft (36) with mechanical trans/gearbox. Note the generator coupled to the wheel loading requires greater power output to drive the load. 

Re claims 8 and  33 : please note the controller (50) with accelerator input allows for the motor to regulate the output power produced by the generator to drive the wheels. The PCU and power electronics work together to control the system. The method steps being inherent.


    PNG
    media_image1.png
    937
    1128
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    838
    935
    media_image2.png
    Greyscale


Re claims 3, 4, 12, 13  & 24-26    : The ability to control rates of charge/discharge is suggested by the following that is if some cells are charging another cell may not be discharged:
“…[0012] An improved charge balancing system may utilize a configurable power 
source external to the traction battery to provide a BECM with additional 
charge management strategies.  Using the configurable power source, the BECM 
may be configured to provide power to the battery while also commanding the 
cells of the battery to be connected through associated 
resistive loads, thereby allowing for different levels of charge or discharge 
to be applied to different cells of the battery.  These additional charge 
management strategies may include maximally depletive, maximally-additive, or a 
combination of depletive, additive, and charge-neutral strategies.  In addition 
to the maximally depletive and additive charging strategies, the BECM may allow 
for the selective application of limited-depletive and limited-additive 
strategies.  As one example, in response to a cell achieving a threshold 
voltage, the BECM may be configured to command the ASIC to activate the 
associated resistive circuitry for the cell and reduce a charge current applied 
to the battery by the configurable power source to prevent the cell from 
acquiring additional charge, but allowing other cells of the battery to 
continue to charge at a slower rate. …”
The generator shown in Loftus et al would allow for the charging of the battery bank as desired.
The method steps being inherent to the structure as described.
The reference to Loftus et al does not show additional battery banks controlled with the same operational functionality as individual battery cells, however this  is conventional in battery bank monitoring/control applications and the examiner will rely on Rocci et al to show that the same concept can be applied to charging/discharging different battery banks in unison as is conventional and a simple matter of design consideration in addition to the power generator output being > than the input power to the  motor.
The Rocci et al reference, from the same field of endeavor, allows for a plurality of battery banks to be equalized.
 Re claim 5: The battery sensors allow for the polling and thus information for the discharging and  charging of the respective battery banks provided for in unison.

As noted in para 0103, for example, a polling of the various battery banks can be carried out and a determination as to  which battery/batteries exceed a charge setting after which a certain discharge rate is determined.

Re claims: 16, 18

“   [0103] At 1012, the optimum discharge current may be determined.  Generally, 
the optimum discharge current for an individual battery may be a function of 
the difference between the present battery voltage and the target battery 
voltage.  The optimum discharge current may be obtained from a lookup table 
indexed by this difference.  The optimum discharge current may be obtained 
algorithmically according to a continuous mathematical expression based on the 
difference between the present voltage and the target voltage. 
 
[0104] At 1013, the present battery voltage may be determined.  The present 
battery voltage is typically derived from the voltage reported by the 
individual battery sensor the last time the sensor was polled by the control 
unit.  And, at 1014, the present battery voltage is compared to the target 
voltage.  For example, the target individual battery voltage may be subtracted 
from the present battery voltage to obtain a difference voltage. 
 
[0105] At 1015, it is determined whether the battery voltage or the target 
voltage is greater and/or if the difference exceeds an equalization 
specification.  If the battery voltage is greater than the target voltage, the 
battery sensor should begin to discharge it.  If the battery voltage is not 
greater than the target voltage, the battery sensor should stop any ongoing 
discharging of the battery. “
Thus, discharging some while charging others is provided for in unison.
The rate of discharge/charge is a function of the sensors(measuring voltage ) and polling/sensing info obtained by Rocci et al and the figures 12A,B show the duty cycle control; a similar resistive loading across each cell of Loftus et al allows for the discharge as desired.
The rate of discharge/charge is a function of the sensors(measuring voltage ) and polling/sensing info obtained by Rocci et al and the figures 12A,B show the duty cycle control; a similar resistive loading across each cell of Loftus et al allows for the discharge as desired. Lastly, the generator as noted above will have to provide a power output > than what is needed for the motor input due to the fact that it has to also power additional loading as needed at certain times besides the input power for the motor.
In light of the above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the Loftus et al reference maybe enhanced to include multiple battery banks to various loads, for example, and with Rocci et al showing that the monitoring of battery banks and the respective charge and bad cells/battery banks  is a common desire and with a controller, this is a simple matter of design consideration.

=============================================================================

Allowable Subject Matter
Claims 17, 19, 28-30 and 34-39 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849